Citation Nr: 0936352	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1. Entitlement to service connection for a right knee 
disorder. 

2. Entitlement to service connection for a left knee 
disorder. 

3. Entitlement to service connection for a right foot 
disorder.

4. Entitlement to service connection for a left foot 
disorder.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 
2006.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, 
in part, denied entitlement to service connection for a right 
knee disorder; a left knee disorder; a right foot disorder; 
and, a left foot disorder.


FINDING OF FACT

 There is no competent medical evidence showing a current 
diagnosed right knee disorder, left knee disorder, right foot 
disorder or left foot disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131, 1132, 1137, 1153 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2008).

2.  The Veteran does not have a left knee disorder that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131, 1132, 1137, 1153; 38 C.F.R. §§ 3.303.

3.  The Veteran does not have a right foot disorder that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131, 1132, 1137, 1153; 38 C.F.R. §§ 3.303.

4.  The Veteran does not have a left foot disorder that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131, 1132, 1137, 1153; 38 C.F.R. §§ 3.303.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in October 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. The claims 
were readjudicated in an October 2006 statements of the case.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claimant 
was provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because appellant has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
medical treatment records, private treatment records and a VA 
examination report. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If 
a condition noted during service is not shown to be chronic, 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim. Id. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110. Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection. Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005). On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable. 
Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims entitlement to service connection for 
right and left knee disorders and right and left foot 
disorders. As reflected in the March 2006 Application for 
Compensation and/or Pension, the Veteran claims that he 
suffered from right and left knee and foot pains in service 
after physical activities.  He reported no trauma or injuries 
to the knees or feet.

In his various written statements the Veteran reported 
periodic foot and knee pain over the past 9 to 10 years. He 
alleges that this was caused by, "normal daily activities, 
such as walking up stairs, mowing the lawn, running, and many 
other forms of physical activity."  

Service treatment records reveal that the Veteran was seen in 
June 2006 for right knee pain. He reported intermittent 
episodic complaints of left patellar pain which began 8-9 
years ago attributed to increased physical activity.  The 
most recent episode began with increased exercise.  Previous 
treatment consisted of rest and NSAIDs. The examiner noted a 
full range of motion of the knees with normal joint end feels 
in both knees without crepitus and normal patellar tracking.  
The diagnoses were patellofemoral syndrome and tendinitis 
patellar.

Likewise the Veteran was seen for left knee pain in July 
1996, August 1998, and June 2006 variously diagnosed as 
tendonitis and patellofemoral syndrome.  He was also treated 
several times in service for right and left foot pain. These 
complaints of pain were all considered to be acute and 
transitory with no evidence of underlying knee or foot 
disabilities.

At a February 2007 fee based VA examination the Veteran 
complained of unspecified bilateral knee pain since 1996.  
The condition was not due to any injury but occurred due to 
prolonged exercise.  He reported localized pain at the knees 
for about 13 years occurring about 6 times a month and 
lasting 4 days. The pain was burning and sharp in nature, and 
relieved by rest and medications.  He could function without 
medication and was not incapacitated

He reported bilateral foot pain since 1999.  He had pain at 
the top of his feet for 8 years occurring about 2 times a 
month and lasting 3 days. The pain was localized, burning and 
sharp in nature, and relieved by rest and medications. He 
could function without medication and was not incapacitated

The examiner noted the Veteran's gait and posture were 
normal.  The knees exhibited no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation, or guarding of movement.  There was no recurrent 
subluxation, locking pain, joint effusion, or crepitus.  
Range of motion of both knees was full. There was no 
additional limitation caused by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  
Examination of the feet revealed no tenderness, weakness, 
edema, atrophy, or disturbed circulation. Muscles and joints 
were normal.

X-ray examination of the knees, ankles, and feet were all 
normal. The examiner concluded that there were no diagnoses 
of any unspecified bilateral knee of foot conditions, because 
there was no pathology to render any diagnoses.

Here, the only objective findings regarding the right and 
left feet and knees are findings of pain, and patellofemoral 
syndrome (also known as patellofemoral pain syndrome).  Pain, 
in and of itself, is not a disability for VA purposes, and 
thus service connection may not be granted for foot or knee 
pain alone. See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999). There are no diagnoses of an underlying knee or 
foot disorder to which the pain has been associated.

There is no medical evidence of any knee or foot injuries or 
conditions in service, other than foot pain and knee pain. 
The knee pain, diagnosed as patellofemoral (pain) syndrome, 
is essentially synonymous with pain symptomatology of the 
knee. It may be associated with an acute condition or with an 
underlying chronic knee disorder. Here the only diagnoses is 
merely either patellofemoral syndrome of the right and left 
knees, or right and left foot pain, neither of which has been 
linked to any underlying chronic knee or foot disorders.

X-rays were taken at the February 2007 VA examination to rule 
out damage to the structure of the knee and the tissues 
connected to it inside the knee; that X-ray examination was 
negative. X-rays of the feet were also negative. The 
examination report concluded with no diagnoses of any 
unspecified bilateral knee or foot condition, because there 
was no pathology to render any diagnoses.

In summary, review of the claims file shows no competent 
medical evidence of any current diagnosed right or left knee 
disorder, or any right or left foot disorder.  The Board 
acknowledges that that the requirement of a "current 
disability" is satisfied when the claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no indication of a diagnosed disability at 
any time during the course of the appeal, and McClain is 
accordingly not applicable.

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   In this case, 
none of the three conditions described in Jandreau are 
applicable in establishing a diagnosis on which service 
connection can be based.



The Board accordingly finds the preponderance of the evidence 
is against the claims for service connection for a right 
knee, left knee, right foot, or left foot disorder. 
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.


____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


